Citation Nr: 0826012	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for status 
post thrombectomy with right femoral-popliteal saphenous vein 
harvest, left leg, and right femoral distal bypass graft with 
right saphenous vein.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).     

The veteran presented testimony at a Board hearing before the 
undersigned Acting Veterans Law Judge in February 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that at the hearing, the veteran raised the 
issue of entitlement to service connection for post traumatic 
stress disorder (PTSD).  The Board refers this issue to the 
RO for proper development and adjudication.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
incurred a qualifying additional disability resulting from 
the April 2002 right femoral-popliteal saphenous vein 
harvest, left leg, and right femoral distal bypass graft with 
right saphenous vein.  The failed surgical procedure was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part; 
nor was there any additional disability incurred as a result.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability resulting from the 
right femoral-popliteal saphenous vein harvest, left leg, and 
right femoral distal bypass graft with right saphenous vein, 
have not been met. 38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated October 2003.                                                                        

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim was denied.  Moreover, the Board notes that the 
veteran's claim is not one of entitlement to service 
connection.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Laws and Regulations

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. 
§ 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The provision of 
training and rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a disease or 
injury for which the services were provided. Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations. 
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of Veterans Affairs.  A Department facility is a facility 
over which the Secretary of Veterans Affairs has direct 
jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

Factual Background

The veteran testified at his February 2008 Board hearing that 
he underwent surgery (right femoral-popliteal saphenous vein 
harvest, left leg, and right femoral distal bypass graft with 
right saphenous vein) on April 8, 2002.  He stated that 
approximately two weeks after the surgery, he went to get his 
staples removed.  The doctor noticed that one part of the leg 
(in the area of the knee) was not healing properly.  
According to the veteran, the doctor gave him "some stuff" 
to put in there for a week or two.  About three to four weeks 
later, the knee had abscessed really badly to the point where 
it was rotting the entire surgical area.  He testified that 
he returned to the doctor, who removed a piece of gauze from 
that area of his leg.  The doctor gave the veteran some wet 
and dry packing.  The veteran reported that the doctor told 
him to take the gauze and bottled water and shove it into the 
hole (in his knee).  He stated that the wound had to heal 
from the inside.  Eventually it did heal; however, he went 
back to having no feelings in his right foot again.  So the 
veteran went back to the VA and the doctors discovered that 
two veins in the area of the knee were restricted so that 
blood was not getting down to his foot.  He was scheduled for 
follow up surgery that same day.  The veteran stated that 
that the doctors put a larger piece of plastic vein in.  He 
reported that that procedure didn't work either.  So the 
doctors took the vein out of his left leg and put it over in 
his right leg and then put a plastic vein in his left leg and 
a stent at the bottom of his aorta.  As a result, the veteran 
states that he now walks without pain.  He reported that he 
does have some pain because he was cut.  He then stated that 
he doesn't have a lot of feeling in his feet; and that "the 
pain problem is very minimal."  His contention is that the 
VA negligently left a piece of gauze in his leg during the 
April 2008 surgery; that it became necrotic; and that he 
subsequently had to undergo additional surgeries.  

At the hearing, the veteran's representative read from what 
he stated was an August 30, 2002 treatment report from Dr. 
S.S.  He stated that it read "Serious discharge with 
fibrousness debris, built up tissue around wound.  This wound 
was debrided at that time revealing a scar, deep, nonhealing 
with necrotic debris from a wound packed with gauze."  

The veteran submitted two lay statements from the veteran's 
daughter (L.D.B.) and her mother (S.S.).  They both stated 
that the veteran was doing remodeling work on S.S.'s house a 
few days after surgery when they noticed that a strong odor 
coming from the veteran's wound.  They told the veteran that 
they believed the wound was infected.  Several days later, 
the veteran went to the hospital.  When he returned, he told 
them that the hospital had left a piece of gauze in the wound 
when the doctors performed the surgery.  They stated that the 
doctors removed the gauze and reclose the wound.  After the 
second surgery, there was no more odor and he was able to 
continue the remodeling job without interruptions.    

The medical records reflect that the veteran sought treatment 
in March 2002 for a right toe open wound, and right leg rest 
pain.  His right great toe had turned red and purple one 
month ago and had not improved.  The examiner noted that the 
veteran needed a right femoral-popliteal bypass with 
autologus vs. polytetrafluoroethylene (PTFE).  Right foot 
series showed soft tissue swelling; and degenerative changes 
in the right foot and right ankle.  There was possible 
persistent ossification center inferior to right distal 
fibula versus old fracture without solid bony union.  

The veteran underwent surgery on April 8, 2002.  A May 2, 
2002 treatment report reflects that the veteran's right leg 
wound was healing well; though there was some swelling in the 
right foot.  Four weeks later (on May 30, 2002), the veteran 
reported that his wound was getting worse.  On examination, 
the examiner noted the right distal thigh wound with serous 
discharge and fibrinous debris.  There was no appreciable 
erythema around the wound.  The wound was debrided, revealing 
a 4 cm. by 3 cm. by 4 cm. deep nonhealing cavity.  The 
necrotic debris was removed; and the wound was packed with NS 
Kerlex gauze.  An August 2002 treatment report reflects that 
the veteran had had a wound infection in the inferiormost 
portion of the wound; and that the veteran continued to smoke 
2 packs of cigarettes per day.  His graft was occluded and he 
was having claudication symptoms.  A September 2002 treatment 
note reflects that the examiner opined that the veteran's 
graft failed due to the veteran's smoking.  Further attempts 
at revascularization were put on hold due to the veteran's 
continued tobacco use.  

The veteran underwent the procedure again on September 17, 
2003.  Swelling and redness were noted for approximately one 
week post-op.  However, the leg remained stable.  The veteran 
was discharged from the hospital on October 1, 2003.  He 
returned one week later and he reported tearing his leg on 
the vein harvest side several days ago.  The examiner noted 
that his leg on the right (bypass side) looked good.  An 
October 23, 2003 treatment report stated that the veteran's 
wounds were healing appropriately.  There was no discharge; 
feet were warm; and black eschar on his left leg had 
improved.  The examiner stated that the veteran was doing 
well.  He is being treated with anticoagulants.    

The Board notes that in November 2003, the veteran was 
diagnosed with plantar fasciitis.  However, there is no 
indication that it is in any way related to the veteran's 
April 2002 surgery. 

In October 2004, the veteran stepped on a nail with his right 
foot.  He incurred a puncture wound with infection.  He was 
treated with a tetanus-diphtheria vaccine.  

Additional treatment reports only reflect continued 
monitoring of the veteran's anticoagulants.  

An April 2007 treatment report reflects that the veteran was 
seen for a follow up visit regarding his right fem-pop 
bypass.  The examiner stated that the veteran was doing well.  
Abi's and graft studies were okay.  The veteran was without 
symptoms, and had no tissue loss.  

Analysis

The veteran contends that the hospital was negligent in 
leaving a piece of gauze in his knee during the April 8, 2002 
surgery.  However, the medical records do not substantiate 
that claim.  At the veteran's February 30, 2008 Board 
hearing, the veteran's representative reportedly read from an 
August 30, 2002 treatment report that stated "Serious 
discharge with fibrousness debris, built up tissue around 
wound.  This wound was debrided at that time revealing a 
scar, deep, nonhealing with necrotic debris from a wound 
packed with gauze."  The treatment note was allegedly 
written by Dr. S.S.  The Board was unable to find such a 
treatment note.  However, it is believed that the treatment 
note to which the representative refers is a May 30, 2002 
treatment report (written by Dr. S.S.).  It reads: "Right 
distal thigh wound with serous discharge and fibrinous 
debris, no appreciable erythema around wound.  This wound was 
debrided at bedside today revealing 4 cm. x 3cm. and 4 cm. 
deep nonhealing cavity, necrotic debris removed, and wound 
packed with NS Kerlex gauze."  The treatment note does not 
state that a piece of gauze was removed form the veteran's 
leg; or that the necrotic debris was from a wound packed with 
gauze.  It states that the wound showed a non-healing cavity 
with necrotic debris.  Dr. S.S. removed the debris and packed 
the cavity with gauze (the wet to dry packing that the 
veteran referred to at his Board hearing).  Although the 
record reflects that the April 8, 2008 failed and that the 
veteran suffered from an infection, the evidence does not 
show that the failed surgical procedure was the result of 
negligence.  To the contrary, a September 2002 treatment note 
reflects the opinion that the surgery failed as a result of 
the veteran's smoking.  The Board once again notes that 
merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  

Moreover, the Board notes that even if negligence were to be 
shown, entitlement to compensation under 38 U.S.C. 1151 would 
still be denied because the veteran has failed to show that 
said negligence resulted in additional disability.  Pursuant 
to 38 C.F.R. § 3.361(b), to determine whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care to the 
veteran's condition after such care has stopped.  The Board 
notes that prior to April 8, 2002, the veteran sought 
treatment for a right toe open wound and right leg rest pain.  
His right great toe had turned red and purple.  The Board 
notes that a few months post-op, the veteran was doing fine 
and was to be scheduled for a repeat of the procedure.  The 
follow up surgery was somewhat delayed due to the veteran's 
smoking habit.  However, the veteran finally underwent a 
repeat of the procedure in September 2003 without 
complications.  The most recent treatment reports state that 
the veteran is doing well; that he is without symptoms; and 
that he has no tissue loss. 

The Board acknowledges that the unsuccessful April 2008 
surgery resulted in additional inconveniences for the 
veteran.  However, it has not been shown that the veteran's 
failed April 2002 surgery was the result of negligence.  
Moreover, the veteran did not incur an additional disability 
for which he can be compensated under 38 U.S.C. 1151.  



As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for compensation under 38 U.S.C. 1151 for status post 
thrombectomy with right femoral-popliteal saphenous vein 
harvest, left leg, and right femoral distal bypass graft with 
right saphenous vein must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


